—Resettled judgment, Supreme Court, Bronx County (Bertram Katz, J., and a jury), entered June 27, 1996, in favor of plaintiffs, and bringing up for review an order, same court and Justice, entered July 18, 1995, which denied plaintiffs’ post-trial motion for additur and/or a new trial, unanimously affirmed, without costs.
By failing to offer an objection before the jury was discharged, plaintiffs have failed to preserve for appellate review their contention that the verdict awarding $126,000 for loss of future earnings and $0 for future pain and suffering was inconsistent (see, Barry v Manglass, 55 NY2d 803, 806). In any event, the jury’s verdict was consistent. Based on the conflicting medical testimony, the jury could reasonably have found that while plaintiff Francis Gribbon sustained injuries that rendered him incapable of continuing his strenuous work as a bricklayer, the injuries had healed to the extent that he would not be afflicted with future pain (see, Kinsella v Berley Realty Corp., 240 AD2d 374). Similarly, the verdict was not against the weight of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493). Concur—Sullivan, J. P., Milonas, Rosenberger and Williams, JJ.